Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
The application has been amended as follows: 
Claim 48. (Currently Amended) A non-transitory computer readable storage medium having computer-executable program instructions stored therein, the computer-executable program instructions being configured to, when being executed, cause an apparatus to: 
receive measurement reports at a management node in a cloud environment comprising a plurality of layers, each layer of the plurality of layers comprising at least two processing nodes, each processing node in a layer operable to pull jobs from the processing nodes in an upper layer of the plurality of layers and prepare jobs for the processing nodes in an under layer of the plurality of layers, wherein the measurement report of said each processing node comprises information about any jobs pulled from an-the upper layer and any jobs pulled by an-the under layer; and 
determine information about failure in the cloud environment based on the measurement reports.
Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: 
The prior art of record single or in combination failed to teach the combination of the invention as claimed in independent claims 29,39,48.
	For example it failed to teach receive measurement reports at a management node in a cloud environment comprising a plurality of layers, each layer of the plurality of layers comprising at least two processing nodes, each processing node in a layer operable to pull jobs from the processing nodes in an upper layer of the plurality of layers and prepare jobs for the processing nodes in an under layer of the plurality of layers, wherein the measurement report of said each processing node comprises information about any jobs pulled from an-the upper layer and any jobs pulled by an-the under layer; and determine information about failure in the cloud environment based on the measurement reports, which clearly support by the specification on pages 8-20.  This feature in light of other features of the independent claims 29,39,48 enable claims’ allowable.
	The dependent claims further limit the independent claims and are considered allowable on the same basis as the independent claims as well as for the further limitation set forth.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Fujiyama et al (us 7,870,439) discloses a fault tolerant computing system comprises a plurality of processing nodes interconnected by a communication medium for parallel-running identical application programs. A fault detector is connected to the processing nodes via the communication medium for periodically collecting configuration status data from the processing nodes and mutually verifying the collected configuration status data for detecting an abnormal node. In one preferred embodiment of this invention, the system operates in a version diversity mode in which the processing nodes are configured in a substantially equal configuration and the application programs are identical programs of uniquely different software versions.

Chikando et al (us 2011/0153824) a data processing workload administration in a cloud computing environment including distributing data processing jobs among a plurality of clouds, each cloud comprising a network-based, distributed data processing system that provides one or more cloud computing services; deploying, by a job placement engine in each cloud according to the workload execution policy onto servers in each cloud, the data processing jobs distributed to each cloud; determining, by each job placement engine during execution of each data processing job, whether workload execution policy for each deployed job continues to be met by computing resources within the cloud where each job is deployed; and advising, by each job placement engine, the workload policy manager when workload execution policy for a particular job cannot continue to be met by computing resources within the cloud where the particular job is deployed.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to DUYEN MY DOAN whose telephone number is (571)272-4226. The examiner can normally be reached (571)272-4226.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thu Nguyen can be reached on (571)272-6967. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DUYEN M DOAN/           Primary Examiner, Art Unit 2452